DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 5-12, 14-19, 21-29, 36, 38-40, 43, 46-47 and 55-56 are pending.
Claims 5-9, 18-19, 21-29, 36, 38-40, 43 and 46-47 are withdrawn from consideration for being drawn to non-elected inventions.
Claims 1-2, 10-12, 14-17 and 55-56, including the nucleic acid sequence of SEQ ID NO: 7 encoding the polypeptide of SEQ ID NO: 1, are examined in the present office action.

Response to Arguments – Written Description
	Applicant’s arguments made 03/01/2022 are fully considered but are not found to be persuasive and the written description rejection is upheld. 
Applicants contend one skilled in the art would have recognized applicant to be in possession of the claimed methods as amended herein (page 9 of Remarks, 2nd paragraph – Page 10 of Remarks 1st paragraph).
	The office contends the current claims are not supported by the specification and as such, the office contends applicants were not in possession of the broadly claimed invention at the effective filing date of the instant application.
	Specifically, in claim 1 the applicants claim a broad method of producing viable non-reduced, or viable non-reduced and non-recombined gametes by introducing by human intervention a mutation in an endogenous Nrf4 gene comprising a disruption, wherein the disruption is a mutation that inhibits the expression, activity, or both expression and activity of the Nrf4 polypeptide.  Further applicants describe a Nrf1 polypeptide as having at least 90% identity to SEQ ID NO:1.  This broad recitation includes any mutation in any sequence that codes for a polypeptide with at least 90% identity to SEQ ID NO:1.  While applicants have described SEQ ID NO: 1 generally there is no description of what features must be maintained in order for a sequence with 90% identity to SEQ ID NO: 1 to have the claimed activity.  In light of the mRNA silencing data included in the disclosure it is especially unclear to what degree the sequence must be mutated in order for the claimed method to work. 
Applicants later disclose that applicants have subcloned a microRNA sequence against the Nrf4 coding region operably linked to the maize ubiquitin promoter (page 53, Example 3).  Applicants disclose transformed maize plants carrying a single copy of the construct were generated and the plants were used as females in crosses with diploid male plants.  The transformed plants showed seed set, indicating that they had reduced female gametes as well, and that the nrf4 non-reduced female gamete phenotype was not achieved with this particular microRNA design.  
This technique inhibits the expression of the Nrf4 gene and was not able to produce the nrf4 non-reduced female gamete phenotype.  This shows that despite the description in the application that characterizes Nrf4 expression and meiotic activity as well as methods on how to make mutants not all disruptions which decrease expression are capable of producing viable non-reduced, or viable non-reduced and non-recombined gametes as shown by the lack of a non-reduced phenotype in plants with the microRNA construct.  
This shows that not all plants containing a Nrf4 gene with altered expression have a non-reduced phenotype.  The applicant does not describe and it is unclear in the art which portions of the gene or promoter are required for proper expression and function and therefore applicant is not in possession of the broadest reasonable interpretation of the claims.

Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10-12, 14-17 and 55-56 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to a method of producing viable non-reduced, or viable non-reduced and non-recombined, gametes, comprising: introducing by human intervention into a genome of a maize plant a disruption of an endogenous Nrf4 gene to produce a non-naturally occurring maize plant or a non-naturally occurring maize plant cell, wherein the non-naturally occurring maize plant cell is an ovule primordia, ovule, female gametophytes or female gametes, and wherein the endogenous Nrf4 gene encodes a Nrf4 polypeptide comprising an amino acid sequence having at least 90% identity with SEQ ID NO: 1, wherein the disruption is a mutation that inhibits the expression, activity, or both expression and activity of a product of said endogenous Nrf4 gene compared to a corresponding control plant lacking such a disruption, thereby producing viable non-reduced, or viable non-reduced and non-recombined, gametes; or wherein the endogenous Nrf4 gene comprises a polynucleotide having at least 90% sequence identity to the full length sequence of SEQ ID NO: 7 and wherein the polynucleotide encodes a polypeptide that has the function of reducing, or reducing and recombining female sporocytes, female gametophytes or female gametes during meiosis, or wherein the female gametophytes or female gametes undergo parthenogenesis or genome elimination, or a non-naturally occurring plant produced by said method wherein the plant comprises a disruption in an endogenous Nrf4 gene and wherein the developing ovules comprise non-reduced, or non-reduced and non-recombined clonal gametes, or seed of said plant, or wherein disrupting the endogenous Nrf4 gene in a plant or plant cell uses genome editing, transposons or mutagenesis.
	The office contends the recitation “thereby producing viable non-reduced, or viable non-reduced and non-recombined, gametes” is not given patentable weight because it merely expresses the intended result of the claimed process.  
	Applicants disclose a genetic screen was conducted to identify mutants that form viable, non-reduced female gametes (page 50, Example 1).  Maize germplasm with Mutator (Mu) transposable elements were crossed to public inbred line Oh43 and the resulting F1 plants were self-pollinated to create M2 families, which should segregate 1 homozygous wild type (no insertion): 2 insertion heterozygous: 1 insertion homozygous plant for any given insertion (paragraph bridging pages 50-51).  Applicants identified plants possessing ears with plump (non-aborted) seeds and one of them, designated non-reductive in female4 (nrf4) (page 51, 2nd paragraph).  Applicants disclose the seeds contained a monogenic recessive trait resulting in viable, tetraploid seeds that were produced via non-reduced gametes that are female-specific.  Applicants cloned the Nrf4 gene whose genomic sequence is set forth in SEQ ID NO: 7 encoding the NRF4 protein sequence of SEQ ID NO: 1 (pages 26-27, Table 1). Applicants subcloned a microRNA sequence against the Nrf4 coding region operably linked to the maize ubiquitin promoter (page 53, Example 3).  Applicants disclose transformed maize plants carrying a single copy of the construct were generated and the plants were used as females in crosses with diploid male plants.  The transformed plants showed seed set, indicating that they had reduced female gametes as well, and that the nrf4 non-reduced female gamete phenotype was not achieved with this particular microRNA design. 
The Applicants do not identify essential regions of the NRF4 protein encoded by SEQ ID NO: 7, nor do Applicants describe any polynucleotide sequences encoding a protein falling within the scope of the claimed genus of Nrf4 proteins comprising a disruption/mutation that inhibits the expression, activity or both expression and activity of a product of said endogenous Nrf4 gene that produces viable non-reduced, or viable non-reduced and non-recombined gametes and wherein the polypeptide has the same function/activity as the polypeptide of SEQ ID NO: 1.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of polynucleotide sequences encoding a NRF4 protein falling within the scope of the claimed genus of polynucleotides that encode a protein as claimed and as summarized above and that has the requisite activity to be operable in applicants’ invention.  Applicants only describe a genomic sequence of SEQ ID NO: 7 without a corresponding description of a gene/protein whose activity or expression has been disrupted.  Furthermore, applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the NRF4 protein, it remains unclear what features identify a Zea maize NRF4 protein.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function.  Since the genus of NRF4 proteins has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Response to Arguments – Enablement
Applicant’s arguments made 03/01/2022 are fully considered but are not found to be persuasive and the enablement rejection is upheld.
Applicants contend that the claims are not overly broad and recite claim 1 (Page 14 of Remarks Paragraph 1).
This is not persuasive, in reciting claim 1 in their argument’s applicants do not include the definition of Nrf4 polypeptide.  The claim defines a Nrf4 polypeptide as “an amino acid sequence being identical to or having at least 90% identity with SEQ ID NO: 1”.  As discussed in the written description above it is not clear to the ordinary artisan which residues of SEQ ID NO:1 must be present in order for the Nrf4 polypeptide to function.  Therefore, the scope of the claims is broad and all possible examples have not been described in the disclosure.
Applicants contend that due to the high level of ordinary skill in the relevant art that the ordinary artisan would understand general techniques to introduce mutations and assess phenotypes as well as general techniques for making transgenic plants and crossing maternal plants with wild-type plants, and assessing the phenotype and genotype of plants and their seeds was well-established at the time of the invention (Page 14 of applicants remarks, Paragraph 2).
While the ordinary skill in the relevant art is high and relevant techniques are standard given the instant disclosure.  Specifically, in claim 1 the applicants claim a method of producing viable non-reduced, or viable non-reduced and non-recombined gametes by introducing by human intervention a mutation in an endogenous Nrf4 gene comprising a disruption, wherein the disruption is a mutation that inhibits the expression, activity, or both expression and activity of the Nrf4 polypeptide.  
Applicants later disclose that applicants have subcloned a microRNA sequence against the Nrf4 coding region operably linked to the maize ubiquitin promoter (page 53, Example 3).  Applicants disclose transformed maize plants carrying a single copy of the construct were generated and the plants were used as females in crosses with diploid male plants.  The transformed plants showed seed set, indicating that they had reduced female gametes as well, and that the nrf4 non-reduced female gamete phenotype was not achieved with this particular microRNA design.  
This technique inhibits the expression of the Nrf4 gene and was not able to produce the nrf4 non-reduced female gamete phenotype.  This shows that despite the description in the application that characterizes Nrf4 expression and meiotic activity as well as methods on how to make mutants not all disruptions which decrease expression are capable of producing viable non-reduced, or viable non-reduced and non-recombined gametes as shown by the lack of a non-reduced phenotype in plants with the microRNA construct.  The applicant does not describe and it is unclear in the art which portions of the gene or promoter are required for proper expression and function of the gene and therefore applicant is not in possession of the broadest reasonable interpretation of the claims.
Applicant has demonstrated that not all alterations in expression or function of a Nrf4 gene are capable of producing the claimed phenotype.  The disclosure and the state of the art do not clearly indicate which motifs or domains are required for proper expression and function of the Nrf4 gene.  Therefore the ordinary artisan would require undue experimentation in order to use the instant method.
Applicants contend that the application provides more than a sufficient amount of direction such that one of ordinary skill in the art could make or use the claimed method of claim 1 (Page 14 of applicant remarks, Paragraph 5).
As stated above applicant has shown that not all alteration sin expression or function of a Nrf4 gene are capable of producing the claimed phenotype and therefore the disclosure does not provide sufficient direction such that one of ordinary skill in the art could make or use the claimed method of claim 1.  

Enablement
5.	Claims 1-2, 10-12, 14-17 and 55-56 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are drawn to a method of producing viable non-reduced, or viable non-reduced and non-recombined, gametes, comprising: introducing by human intervention into a genome of a maize plant a disruption of an endogenous Nrf4 gene to produce a non-naturally occurring maize plant or a non-naturally occurring maize plant cell, wherein the non-naturally occurring maize plant cell is an ovule primordia, ovule, female gametophytes or female gametes, and wherein the endogenous Nrf4 gene encodes a Nrf4 polypeptide comprising an amino acid sequence having at least 90% identity with SEQ ID NO: 1, wherein the disruption is a mutation that inhibits the expression, activity, or both expression and activity of a product of said endogenous Nrf4 gene compared to a corresponding control plant lacking such a disruption, thereby producing viable non-reduced, or viable non-reduced and non-recombined, gametes; or wherein the endogenous Nrf4 gene comprises a polynucleotide having at least 90% sequence identity to the full length sequence of SEQ ID NO: 7 and wherein the polynucleotide encodes a polypeptide that has the function of reducing, or reducing and recombining female sporocytes, female gametophytes or female gametes during meiosis, or wherein the female gametophytes or female gametes undergo parthenogenesis or genome elimination, or a non-naturally occurring plant produced by said method wherein the plant comprises a disruption in an endogenous Nrf4 gene and wherein the developing ovules comprise non-reduced, or non-reduced and non-recombined clonal gametes, or seed of said plant, or wherein disrupting the endogenous Nrf4 gene in a plant or plant cell uses genome editing, transposons or mutagenesis.
	The office contends the recitation “thereby producing viable non-reduced, or viable non-reduced and non-recombined, gametes” is not given patentable weight because it merely expresses the intended result of the claimed process.  
	Applicants disclose a genetic screen was conducted to identify mutants that form viable, non-reduced female gametes (page 50, Example 1).  Maize germplasm with Mutator (Mu) transposable elements were crossed to public inbred line Oh43 and the resulting F1 plants were self-pollinated to create M2 families, which should segregate 1 homozygous wild type (no insertion): 2 insertion heterozygous: 1 insertion homozygous plant for any given insertion (paragraph bridging pages 50-51).  Applicants identified plants possessing ears with plump (non-aborted) seeds and one of them, designated non-reductive in female4 (nrf4) (page 51, 2nd paragraph).  Applicants disclose the seeds contained a monogenic recessive trait resulting in viable, tetraploid seeds that were produced via non-reduced gametes that are female-specific.  Applicants cloned the Nrf4 gene whose genomic sequence is set forth in SEQ ID NO: 7 encoding the NRF4 protein sequence of SEQ ID NO: 1 (pages 26-27, Table 1). Applicants subcloned a microRNA sequence against the Nrf4 coding region operably linked to the maize ubiquitin promoter (page 53, Example 3).  Applicants disclose transformed maize plants carrying a single copy of the construct were generated and the plants were used as females in crosses with diploid male plants.  The transformed plants showed seed set, indicating that they had reduced female gametes as well, and that the Nrf4 non-reduced female gamete phenotype was not achieved with this particular microRNA design. 
	Applicants purport disrupting the Nrf4 gene sequence results in the production of non-reduced female gametes in corn.  As evidence, applicants isolated additional alleles of disrupted Nrf4 gene comprising the Mu transposon that co-segregated with non-reduced female gametes (page 53, 2nd paragraph).
	Applicants broadly claimed invention is not enabled.  Applicants have not disclosed how one of ordinary skill in the art can produce a maize plant with a disrupted Nrf4 gene to produce female gametes that are viable non-reduced or viable and non-reduced and non-recombined.  Applicants have not demonstrated reducing the expression of a Nrf4 gene as claimed and interpreted by the office produces the expected results given that applicants disclose the Nrf4 non-reduced female gamete phenotype was not achieved with this particular microRNA design, as summarized above.  Applicants have not disclosed a single example of maize gametes that are viable non-reduced and non-recombined.  Applicants have not disclosed regions of the polypeptide that are required to be disrupted for the mutant phenotype to be expressed.  There is no information for the type of disruption that is required to achieve applicants’ mutant phenotype.  It is unclear how much expression if any of the Nrf4 gene is required or if only a specific domain is altered to produce female gametes that are non-reduced.  
The state-of-the-art is such that one of skill in the art cannot predict which nucleic acids encoding a polypeptide having at least 90% identity to SEQ ID NO: 1, wherein the encoded polypeptide has a disruption that changes the activity of the polypeptide to be operable in applicant’s invention.   The prediction of protein structure from sequence data and, in turn, utilizing predicted structural determinations to ascertain functional aspects of the protein, is extremely complex, and the positions within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of maintaining function are limited (Bowie et al, (1990, “Deciphering the Message in Protein Sequences: Tolerance to Amino Acid Substitutions”, Science 247:1306-1310), see especially page 1306).  Proteins may be sensitive to alterations in even a single amino acid in a sequence.  For example, the replacement of a glycine residue located within the START domain of either the PHABULOSA or PHAVOLUTA protein receptor with either an alanine or aspartic acid residue, alters the sterol/lipid binding domain (McConnell et al, (2001, “Radial Patterning of Arabidopsis Shoots by Class III HD-ZIP and KANADI Genes”, Nature 411 (6838):709-713), see especially page 710, left column, 2nd paragraph). 
Applicants have not provided any teachings for one skilled in the art to predict and identify nucleic acid sequences encoding an endogenous protein whose activity when disrupted will produce non-reduced female gametes.  Applicants have not taught which regions of the respective polynucleotides can be used to amplify any of the recited polynucleotides or which regions can be used as a probe to identify any of said polynucleotide sequences.  Therefore, the instant specification fails to provide guidance for which amino acids of the protein encoded by SEQ ID NO: 7 can be altered, the type of alteration, and which amino acids must not be changed, to maintain the wild type activity of the encoded protein.  In addition, the specification fails to disclose what type of protein alteration is required for the plant to produce viable non-reduced or viable non-reduced and non-recombined gametes.  Applicants fail to disclose which regions of the polypeptide need to be disrupted to produce viable non-reduced and non-recombined female gametes, a phenotype applicants have not disclosed.
In the absence of guidance, undue trial and error experimentation would be required for one of ordinary skill in the art to screen through the multitude of non-exemplified maize plants having a disrupted endogenous Nrf4 gene, as interpreted by the office, wherein the disruption has occurred by any means that was not disclosed by applicants other than using the Mu mutator line, and to identify the Nrf4 gene in a multitude of DNA sequences isolated from any of the maize plants that are screened with a nondisclosed region of the gene as a probe or the sequences are screened by using nondisclosed regions of the polypeptide to make primers for the purpose of identifying a Nrf4 gene comprising a nucleic acid sequence exhibiting 90% identity with applicants’ SEQ ID NO: 7 encoding a polypeptide exhibiting at least 90% identity with SEQ ID NO: 1 comprising a disruption that inhibits the expression, activity or both expression and activity of any product of said endogenous Nrf4 gene, and wherein the result of the disrupted Nrf4 gene leads to viable non-reduced or viable non-reduced and non-recombined gametes, and wherein the disruption may or may not be caused by genome editing, transposon tagging or mutagenesis.  
Therefore, given the breadth of the claims; the lack of guidance and examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not broadly enabled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 55-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarty, Transposon Resources for Forward and Reverse Genetics in Maize. In: Bennetzen and Hake. Handbook of Maize Genetics and Genomics, 2009, Pgs. 561-584 as evidenced by mu1060778.
Claims 1-2 and 55-56 are drawn to a method of producing viable non-reduced non-recombined gametes comprising introducing by human intervention a disruption using genome editing, transposon tagging or mutagenesis to an endogenous Nrf4 gene, wherein an endogenous Nrf4 gene encodes for a Nrf4 polypeptide comprising an amino acid sequence having at least 90% identity to SEQ ID NO: 1 and where the endogenous Nrf4 gene comprises a polynucleotide sequence having at least 90% identity to SEQ ID NO: 7.  
With respect to claims 1-2 and 55-56 McCarty as evidenced by mu1060778 discloses a method of transposon tagging (McCarty, Page 564, Last Paragraph) that uses Robertson’s Mutator, an efficient mutagen for large scale genomics that uses large numbers of the Mu element (a transposon) to target a large number of maize genes (McCarty, Page 563, Paragraph 2).  Additionally, McCarty as evidenced by mu106778 discloses a sequence with 100% identity to SEQ ID NO: 7 of the instant application which contains a mu insertion, this locus encodes for a protein with 100% identity to SEQ ID NO: 1 of the instant application (mu106778, see figure below).  This is a clear disclosure of broadest reasonable interpretation of the claims and the phenotype of a non-reduced non-recombined gamete would therefore flow from this structure.  

The image above shows a genome browser showing the mu insertion mu1060778 is found within the sequence with 100% identity to SEQ ID NO: 7 of the instant application.  

    PNG
    media_image1.png
    378
    874
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    115
    374
    media_image2.png
    Greyscale

The above images show that SEQ ID NO: 7 of the instant application shares 100& identity with a region in chromosome 7 of maize. 

    PNG
    media_image3.png
    745
    1055
    media_image3.png
    Greyscale

The image above shows a genome browser showing the region of chromosome 7 of maize which has 100% identity to SEQ ID NO: 7 of the instant application.  This shows the transposon insertion mu1060778 is found within the sequence with 100% identity to SEQ ID NO: 7 of the instant application.  Therefore claims 1-2 and 55-56 are rejected as anticipated by McCarty as evidenced by mu1060778.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                 

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663